Citation Nr: 1234141	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  03-11 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD), for the period from October 6, 1998, through October 31, 2001. 

2.  Entitlement to a rating in excess of 70 percent for PTSD, from November 1, 2001. 


REPRESENTATION

Appellant represented by:	Nancy L. Foti, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1945 to October 1947, and from July 1950 to September 1951. 

This appeal to the Board of Veterans' Appeals (Board) initially arose from a November 2001 rating decision in which the RO granted service connection and assigned an initial 30 percent rating for PTSD, effective October 6, 1998.  In April 2002, the Veteran requested a higher rating. 

In a June 2002 rating decision, the RO awarded a higher rating of 50 percent for PTSD, effective April 9, 2002.  The Veteran filed a Notice of Disagreement (NOD) with the June 2002 decision in February 2003.  The RO issued a statement of the Case (SOC) in April 2003, and the Veteran filed a Substantive Appeal (via a VA Form 9, Appeal to the Board) later that month. 

In October 2003, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of the hearing is of record. 

In April 2004, a Deputy Vice Chairman of the Board granted the motion of the Veteran's representative to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2004).  This status has since remained in effect. 

In a May 2004 decision, the Board denied an initial rating in excess of 30 percent for PTSD, for the period from October 6, 1998 to October 31, 2001; granted a 50 percent rating for PTSD, from November 1, 2001; and denied a rating in excess of 50 percent for PTSD from November 1, 2001.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). 

In August 2005, counsel for the Veteran and the VA Secretary filed a Joint Motion with the Court to vacate and remand the May 2004 Board decision.  By Order dated later in August 2005, the Court granted the Joint Motion, vacating the Board's decision as to its determinations with respect to the above-noted noted matters, and remanding these matters to the Board for further proceedings consistent with the Joint Motion.  (Parenthetically, the Board notes that the award of a 50 percent rating from November 1, 2001, remained in effect, and the RO implemented this aspect of the decision in a June 2004 rating action.) 

In January 2006, the Board denied a rating for PTSD in excess of 30 percent for the period from October 6, 1998 through October 31, 2001, and also denied a rating in excess of 50 percent for the period from November 1, 2001; the Veteran, in turn, appealed the Board's decision to the Court.  In June 2006, the Court again vacated and remanded the Board's decision pursuant to a June 2006 Joint Motion. 

In January 2007, the Board remanded the claims on appeal to the RO, for further action.  The Board also referred to the RO the matter of the Veteran's entitlement to a TDIU for consideration. 

On remand, in a June 2008 decision, the RO denied the claim for a TDIU.  In May 2009, the Veteran filed a NOD.  A SOC was issued in April 2010, and the Veteran filed a substantive appeal (via a VA Form 9) in May 2010. 

In January 2011, the Board again remanded the claims to the RO for further action, to include additional development of the evidence.  After completing the requested development in a September 2011 decision, the RO awarded a 50 percent rating for PTSD, effective October 6, 1998, and a 70 percent rating effective November 1, 2001.  In this rating decision, the RO also granted the Veteran a TDIU, effective November 1, 2001.  The RO denied ratings in excess of 50 percent and 70 percent, for the each noted period, respectively (as reflected in a September 2011 supplemental SOC (SSOC)) and returned these matters to the Board for further appellate consideration.

Because the appeal emanated from the Veteran's disagreement with the initial rating assigned following the award of service connection, the Board characterized the matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Moreover, although the RO has awarded  higher ratings prior to and from November 1, 2001, inasmuch as higher rating s for PTSD are available before and after that date, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has characterized the appeal as now encompassing claims for higher ratings at each stage, as reflected on the title page. Id.; AB v. Brown, 6 Vet. App. 35, 38 (1993).                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the matters herein decided has been accomplished.

2.  For the period from October 6, 1998, through October 31, 2001, the Veteran's PTSD was primarily manifested by symptoms of depressed mood, anxiety, panic attacks one to two times per week, recurrent nightmares, irritability, restlessness, and anger; collectively, these symptoms suggest no more than occupational and social impairment with reduced reliability and productivity.

3.  Since November 1, 2001, the Veteran's PTSD has been primarily manifested by occasional suicidal ideation without intent or plan, depression, ongoing panic attacks, and difficulty maintaining work and social relationships; collectively, these symptoms suggest occupational and social impairment with deficiencies in most areas.



CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 percent for PTSD, for the period from October 6, 1998, through  October 31, 2001, are not  met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2011). 

2.  The criteria for a rating in excess of 70 percent for PTSD, from November 1, 2001, are not met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g. Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. 
§ 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

In this appeal, after the award of service connection for PTSD, and the Veteran's disagreement with the initial rating assigned, the SOC set forth the applicable criteria for higher ratings (the timing and form of which suffices, in part, for Dingess/Hartman. 

Also, in April 2001, December 2007 and March 2011 letters, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection for PTSD, and then for a higher rating, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA; the 2007 and 2011 letters also provided the Veteran with general information pertaining VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  After issuance of these letters, and opportunity for the Veteran to respond, the April 2001 SOC and, most recently, the September 2011 supplemental SOC (SSOC) reflect readjudication of the claims.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service and VA treatment records, several VA examination reports, and private treatment records.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, by his former employers, family members and his representative, on his behalf.  The Board finds that no additional RO action to further develop the record in connection with any claim herein decided, prior to appellate consideration, is required. 

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claims herein decided, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549   (Fed. Cir. 1998). 


II.  Background 

The Veteran filed a claim for service connection for an anxiety disorder in October 1998, and then specifically for PTSD in August 1999. 

Lay statements from the Veteran and from friends and family members refer to the Veteran's anxiety attacks, sleep problems, and irritability in social situations. 

An initial VA treatment record in October 1998 shows that the Veteran reported panic attacks occurring one to two times per week.  He reported taking Valium at bedtime to help him sleep, as well as taking it when he feels an attack coming on.

A private treatment report from Dr. R.Q. in December 1998 confirmed that the Veteran was treated for anxiety with Valium.  The symptoms of his mental disorder were not otherwise noted in this report.

Treatment records from the Manchester VA Medical Center (VAMC), dated from January 1999 to May 2002, and from October 2002 to October 2003, document the Veteran's participation on an ongoing basis in a group therapy program for Korean War veterans.  Through group therapy, the Veteran discussed current aspects of his life, in particular any stressful occurrences, and also his experiences during his wartime military service.  These medical records also document the Veteran's ongoing use of medications prescribed by VA physicians for controlling anxiety and other symptoms related to PTSD. 

Additionally, the Manchester VAMC records reflect periodic mental health assessments over the course of the Veteran's treatment that document clinical impressions of either PTSD, or the possibility of PTSD.  Assessments from November 1999 to October 2000 refer to some of the Veteran's symptoms such as anxiety and a history of panic attacks, and indicate that he was consistently active and appropriate in verbal engagement in regular group therapy. 

On November 1999 VA evaluation by a social worker, the Veteran complained of problems controlling his anger, and related some of his anxiety and anger to his traumatic wartime experiences.  He again reported panic attacks and the social worker referred him to a psychiatrist for treatment of panic attacks and anxiety.  He reported to the social worker that he used to only take Valium occasionally for panic attacks, but that he then took it once in the morning and once in the evening, or else he became anxious.  He currently worked on a part-time basis delivering auto parts.  Handwritten notes from mental status examination at that time reveal that the Veteran's speech was at a normal rate and volume, and affect was slightly anxious.  Motor behavior, energy and activity levels, thoughts, appetite, and libido were good.  No suicidal ideation or violent history or behavior was reported.  The Veteran was oriented in 3 spheres, and knowledge, concentration, judgment, and insight were all good. Long-term memory appeared intact. The initial diagnostic impressions were anxiety disorder, panic disorder, and possible PTSD, and a Global Assessment of Functioning (GAF) score of 70 was assigned. 

On early December 1999 VA outpatient psychiatric evaluation, the Veteran complained of vivid dreams, peculiar sensations wherein he felt disconnected from the environment and heard large guns being fired, claustrophobia, avoidance of large crowds, and sleep problems.  Appetite was good, and he worked part-time driving a delivery truck.  He reportedly had no friends, but socialized regularly with his three children from a previous marriage.  Current examination showed good hygiene and grooming, and the Veteran was well-connected, with good eye contact.  Speech was normal in rate and volume, and was goal-directed.  There was no evidence of a thought disorder, suicidal or homicidal ideation, delusions, or hallucinations.  Insight, judgment, and overall mood were good, and there was a full range of affect.  The impressions were anxiety spectrum disorder with agoraphobia with panic, social phobia, and PTSD.  A PTSD evaluation the following day confirmed that the Veteran had almost all of the DSM-IV(4th Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders) criteria for PTSD.  When seen again in late December, the Veteran reported a good response to prescribed medication, with a few occasions of tightening of the throat but no full panic attacks. 

On October 2000 VA psychiatric examination, the Veteran reported anxiety and anxiety attacks, nightmares related to his wartime service on a longstanding and recurrent basis, restlessness, irritability and a "short fuse," and fatigue.  He denied depression.  On mental status examination, the Veteran demonstrated no obsessive-compulsive or ritualistic behaviors.  Speech was free of hesitancy, slowness, or pressure.  His thoughts reflected no disturbances in ideation or perception.  Mood was anxious, but did not suggest depression.  He was alert, with no signs of clouding of consciousness, and was responsive to his environment.  He was appropriately groomed and dressed.  Cognitive functioning was intact, with no signs of deficit in memory functioning.  Concentration and judgment were good.  At the time of the examination, he was working on a part-time basis.  The diagnoses included generalized anxiety disorder, and a GAF score of 61 was assigned.  The examiner opined that the Veteran did not meet the criteria under the DSM-IV.  

Records pertaining to periodic VA mental health assessments, dated from December 2000 to April 2002, indicate that the Veteran consistently participated actively and appropriately in regular group therapy. 

On early November 2001 VA psychiatric examination, the Veteran complained of anxiety, recurrent nightmares, constant nervousness, depression, and sleep problems.  He also indicated that he avoided news broadcasts and other sources of information pertaining to violence or war because it reminded him of his military service experiences.  On mental status examination, the Veteran's behavior was tense and speech hesitant.  Mood was anxious and depressed.  He had a restricted range of affect, and a sense of a foreshortened future.  His level of abstraction and insight was minimal, and he exhibited an exaggerated startle response.  He experienced sleep problems, and had a bad temper.  There was no suicidal or homicidal ideation, preoccupations, or obsessions.  Thought process was goal directed, and there were no indications of depersonalization, derealization, or hallucinations.  Judgment appeared intact enough for management of his own finances.  At the time of the examination, the Veteran was working on a part-time basis, and had recently lost a previous job position; the examiner noted that the Veteran's mental condition had caused him distress in social and occupational functioning for a number of years.  The diagnosis was chronic, moderate PTSD, and a GAF score of 55 was assigned. 

By rating action of November 2001, the RO granted service connection and assigned an initial 30 percent rating for PTSD, effective October 6, 1998. 

VA outpatient mental hygiene clinical records document assigned GAF scores of 65 in mid-November 2001, 50 and 55 in January 2002, and 55 in March and April 2002. 

In April 2002, the Veteran requested an initial rating in excess of 30 percent for PTSD. 

On May 2002 VA psychiatric examination, the Veteran complained of depression, anxiety, and loneliness at times, as well as increased nightmares since September 11, 2001.  He lived alone and saw very few people, except occasionally his son and daughter-in-law, daughter, and grandchildren.  Appetite was good.  On mental status examination, the Veteran was attentive and interested, and oriented in 4 spheres.  Short- and long-term memory was commensurate with his age.  Speech was spontaneous, and mood indicated anxiety, depression and occasional irritability.  The Veteran demonstrated hyperactive behavior at times.  Affect was appropriate to what he discussed.  He exhibited a sense of a foreshortened future, and had an exaggerated startle response.  He was irritable, and experienced outbursts of anger, and had difficulty falling and staying asleep.  There were no preoccupations, obsessions or delusions, and thought process was logical and goal-directed.  There were no indications of depersonalization, derealization, or hallucinations.  His level of abstraction and insight were within normal limits, and judgment appeared intact enough for management of his own finances.  The Veteran reported suicidal ideation in the past year, but no homicidal ideation.  He was noted to have quit his previous part-time job, and was not presently employed; the examiner stated that the Veteran's irritability and his difficulty in being around people had resulted in his inability to work.  The diagnoses included chronic, severe PTSD, and a GAF score of 50 was assigned. 

By rating action of June 2002, the RO granted an initial 50 percent rating for PTSD, effective April 9, 2002. 

VA outpatient mental hygiene clinical records document the Veteran's regular participation in and appropriate contributions to group therapy from October 2002 to October 2003, and assigned GAF scores of 55 from October 2002 to February 2003, and 50 and 55 from March to October 2003.  Although in January 2003 records show that the Veteran reported increased depression and occasional suicidal ideation, without plan, in September 2003 records confirm that there were no reports of suicidal or homicidal ideation at that time.  March 2003 outpatient notes show that the Veteran did seek clinical treatment due to increased anxiousness and irritability.  In June 2003, he again reported having panic attacks twice per week.  And a September 2003 note shows that the Veteran was deemed not be a threat of harm to himself or others, and that he did not have suicidal or homicidal ideation or plan.

During the October 2003 RO hearing, the Veteran testified that he received treatment for his PTSD at the Manchester VAMC, where he attended group therapy once a week and met with a clinical psychologist once every three months, and also that he was taking three medications for his PTSD.  He stated that he had few hobbies and friends, avoided social occasions, and in general experienced anxiety in social situations.  He also complained of poor concentration and lack of energy, and believed that his PTSD was a factor in his loss of his two most recent jobs. 

On October 2003 VA psychiatric examination, the Veteran complained of sleep problems, nightmares, depression, and anxiety.  He lived alone, with minimal activity, and did not work.  He drove around, read, watched television, and used a computer to relieve boredom, occasionally took his lunch at a hospital, and telephoned his daughter and son.  He had no close friends with whom he socialized, and rarely went to lunch with two female friends.  On mental status examination, the Veteran was friendly.  Speech was normal, and mood was both euthymic and at appropriate times depressed.  Affect was appropriate, and there were no preoccupations, obsessions, or delusions.  Thought process was logical and goal directed, and there were no indications of depersonalization or hallucinations.  He continued to have occasional passive suicidal ideation, but no homicidal ideation. He was oriented in 4 spheres.  Long- and short-term memory, as well as concentration and attention were consistent with his age.  His level of abstraction and insight were within normal limits.  The diagnosis was chronic PTSD, and a GAF score of 55 was assigned. 

The examiner noted that the Veteran's GAF score was in the "moderate symptoms" range with medication, and that without prescribed medication it would be much worse.  The physician opined that the Veteran had moderate difficulties with social functioning, but was able to take care of himself and his home, and further commented that the Veteran's quality of life was quite mundane and minimal.  He pretty much stayed at home and to himself, although he tried to get out once in a while.  He did maintain contact with his family and a couple of female friends.  The PTSD symptoms arose 3 to 4 times per month, causing him some severe anxiety.  The prognosis was guarded.  The examiner felt that things had improved for the Veteran because of the effectiveness of prescribed medication and group therapy. 

In December 2003 outpatient notes, the Veteran continued to show panic attacks, then described as occasional.

By rating action of June 2004, the RO implemented that portion of the May 2004 Board decision that granted a 50 percent rating for PTSD from November 1, 2001.  As noted in the introduction, above, the Court vacated that decision in August 2005, but did not disturb the assignment of the 50 percent rating.

In October 2004, VA outpatient records note that the Veteran had no safety issues, presumably meaning he was not a threat to himself or others.  A GAF score of 52 was assigned at that time.  Anger, poor concentration, and hypervigilance was noted in a December 2004 report.

After September 2005 VA outpatient psychopharmacological evaluation wherein the Veteran complained of increased anxiety and depression, the assessment was PTSD with exacerbation in depressed mood and anxiety related to environmental triggers/cues.  A GAF score of 52 was assigned.  October 2005 follow up notes show that the Veteran had an adequate response to changed medication, and his GAF score was noted as 55.

Again in January 2006, the Board denied ratings in excess of 30 and 50 percent, for the periods before and after November 1, 2001.  In June 2006, the Court vacated that decision.  

June 2006 VA outpatient notes show that at that time, the Veteran reported to his mental health clinician noting exacerbations in his PTSD symptoms of intrusive thoughts and anxiety, and that it was caused by recent images of Iraq war veterans, as well as continuing concern over compensation issues.  August 2006 notes show that the Veteran's PTSD was considered quite severe and reactive to environmental triggers.  While the medication was noted to manage these symptoms, the physician opined that the Veteran's PTSD symptoms have been persistently severe enough to render the Veteran unemployable due to anger issues and prominent anxiety.  A GAF score of 49 was assigned.

A June 2007 VA mental health note shows that the Veteran requested an appointment earlier to that normally scheduled due to persistently increased PTSD symptoms, with more sleep disturbances, and periods of nearly continuous panic attacks.  The physician noted that the Veteran was extremely anxious and ruminative, and that his mood is persistently depressed.  He was noted as having difficulty with self-care, in that the prior week he had left the car running and a neighbor had to notify him.  The Veteran reported increased suicidal ideation at that time, but with no plan.  He, however, reported that he had started obsessing about ways of doing it.  The physician noted that the Veteran has difficulty in establishing and maintaining relationships and is unable to function from an occupational standpoint.

January 2008 outpatient records show that the Veteran was stable on his present psychiatric medications and that they relieved his previous dysfunctional symptoms.  He was assessed with a GAF score of 55 at that time.  In April 2008, he was again noted as improving with medication, and a GAF score of 56 was assigned.  By July 2008, he was noted as stable and assigned a GAF score of 62.  And, in February 2009, a physician noted that the Veteran denied and exhibited no evidence of suicidal or homicidal ideation.  His GAF score was 59.

On March 2010 VA psychiatric examination, the Veteran reported one friend and close family ties, but otherwise no close relationships.  The examiner noted him to be friendly and outgoing, with normal and relaxed speech, but with very slight anxiety in his mood.  His affect was appropriate and there were not signs of depersonalization, derealization, hallucinations or illusions.  Thought process was noted as circumstantial but there were no preoccupations or obsessions.  The Veteran denied delusions and also reported no suicidal or homicidal ideation in the prior year.  Attention, concentration and memory were noted to be commensurate with age.  The Veteran denied depression and anxiety.  The examiner noted no impairment of thought process or communication and no issues with personal hygiene.  The diagnosis was again confirmed as PTSD and a GAF score of 60 was assigned.  This GAF score was again noted in a May 2011 VA outpatient record.  

In a June 2011 addendum report, the VA examiner opined that, based upon a review of the Veteran's record and medical history, there is no noticeable change in the Veteran's severity until approximately 2008.  The Veteran's condition was noted to have remained severe until 2008 when it notably improved over time, based upon the description of symptoms and the GAF scores.

III. Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the award of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required. Fenderson, 12 Vet. App. at 126. 

In this case, the RO has already assigned staged ratings for the Veteran's PTSD:  50 percent from the October 6,1998, effective date of the award of service connection, and 70 percent from November 1, 2001.  Hence, the Board must consider the propriety of the ratings assigned at each stage, as well as whether any further staged rating is warranted. 

The RO has assigned the ratings for the Veteran's PTSD pursuant to Diagnostic Code 9411.  However, the actual criteria for evaluating psychiatric disabilities other than eating disorders are set forth in a General Rating Formula.  See 38 C.F.R. § 4.130. 

Pursuant to the General Rating Formula, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 

Psychiatric examinations frequently include assignment of a GAF score.  According to the DSM-IV, GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a). 

After careful review of the record in light of the above-cited criteria, the Board finds that an initial rating in excess of 50 percent for PTSD is not warranted at any point  prior to November 1, 2001.

For the period from October 6, 1998, through October 31, 2001, the Veteran's PTSD was primarily manifested by symptoms of depressed mood, anxiety, panic attacks one to two times per week, recurrent nightmares, irritability, restlessness, and anger; collectively, these symptoms suggest no more than occupational and social impairment with reduced reliability and productivity.

The record does not support a finding that the criteria for at least the next higher, 70 percent rating were met at any point pertinent to period under consideration.  The evidence does not demonstrate occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation, obsessional rituals that interfere with routine activities, intermittently illogical, obscure or irrelevant speech, near continuous panic or depression, impaired impulse control, spatial disorientation, neglect of personal appearance and hygiene, difficulty adapting to stressful circumstances, and inability to establish and maintain effective relationships.

In fact, the first notation of suicidal ideation was not documented until May 2002.  Prior to November 2001, the Veteran's PTSD was indeed manifested by ongoing anxiety treated with medication, panic attacks one to two time per week, and reoccurring irritability, but the outpatient records and VA examination reports fail to show at any time prior to November 2001 that the Veteran experienced any of the requisite criteria for a 70 percent or higher rating for his PTSD.  He has never been noted to manifest obsessional rituals or disruptions of speech.  His panic attacks and occasional reports of depression were noted, but never indicated as continuous, or near-continuous prior to November 2001.  The Board notes that the Veteran's irritability was clear throughout the record, and that in October 2000, he reported having a "short fuse," but there is no indication that he experienced unprovoked irritability with periods of violence at any time.  And, at no time prior to November 2001 does the evidence suggest any disruption of personal appearance or hygiene.  And, while the Veteran indeed showed difficulty in work relationships, and a lack of a lot of friends, the evidence does suggest the existence or one or two friends as well as familial relationships.  Thus, the evidence does not show that he is unable to establish and maintain relationships.

The Board also points out that none of the GAF scores noted in the records prior to November 2001-61 and 70-are not indicative of a level of severity of psychiatric impairment that warrants a rating in excess of 50 percent.  According to the DSM-IV, GAF scores between 61 and 70 are indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning, but generally functioning pretty well with some meaningful interpersonal relationships. 

In short, neither the Veteran's actual psychiatric symptoms , nor the GAFs assigned as representative of the level of severity of those symptoms, warrant no more than the 50 percent initial rating assigned by the RO.  Thus, the Board finds no basis for assignment of more than the initial 50 percent rating for PTSD for the period from October 6, 1998, through October 31, 2001. 

As noted, in the September 2011 rating decision, the RO found that, from November 1, 2001, the Veteran's overall PTSD disability picture, as reflected in the pertinent evidence of record, has met the criteria for a 70 percent rating.  That is, his symptoms of  occasional suicidal ideation without intent or plan, depression, ongoing panic attacks, and difficulty maintaining work and social relationships have been  indicative of occupational and social impairment with deficiencies in most areas. 

However, the Board finds that the criteria for a rating in excess of 70 percent for PTSD have not been met at any time since November 1, 2001.  Simply stated, total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, memory loss for names of close relatives, own occupation or own name has not been shown at any time since November 1, 2001, or at any other time during the course of this claim and appeal.

While occasional suicidal ideation was first reported in May 2002 and intermittently afterward, there was never an indication of an intent or plan, and at no time in any of the outpatient records or in any VA examination report was the Veteran described as a danger to himself or anyone else.  He also never reported any delusions, hallucinations or disorientation.  And, his memory has consistently been described as commensurate with his age.  While there was one report that the Veteran left his car running, there is no indication in the record that this is reflective of a pattern of behavior reflecting the intermittent inability to care for himself or to perform the activities of daily living.  The Board does not, in any way, suggest that the evidence fails to show that the Veteran's PTSD prevents him from working; however, this is the basis for the award of  TDIU, effective November 1, 2001.  The fact remains, however, that record simply does not reflect psychiatric symptoms of the type and severity to warrant assignment of the maximum, 100 percent rating for PTSD under the General Rating Formula.  

The Board points out that the evidence of record, summarized above, document that from November 2001 to the present, the Veteran's assigned GAF scores have ranged from 49 to 60. However, none of these assigned scores, alone, provides a basis, for the maximum,, 100 percent rating. 

According to DSM-IV, GAF scores from 51 to  60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, and occasional panic attacks) or moderate difficulty in social, occupational, or school functioning.  GAF scores between 41 and 50 are indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or moderate difficulty in social, occupational or school functioning.  Thus, the symptoms shown in the records summarized above from November 2001 to the present are indeed consistent with GAF scores ranging between 49 and 60.  Again, there is no indication in the record of total incapacitation, as would be shown in GAF scores below 41.  Thus, neither the documented symptoms, not the assigned GAF scores support award of the maximum, 100 percent rating under the General Rating Formula.

Under these circumstances, the Board finds that the record presents no basis for assignment of an initial, schedular rating for PTSD in excess of 50 percent for the period from October 6, 1998,through October 31, 2001, or in excess of 70 percent from November 1, 2001.  

The above determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point since the October 6, 1998 effective date of the award of service connection has the Veteran's service-connected PTSD been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321 (cited in the April 2003 SOC and September 2011 supplemental SOC (SSOC)).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step:  a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun. 

In this case, the Board finds that schedular criteria are adequate to rate the disability under consideration at all pertinent points.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the disability.  While the Veteran has asserted that his inability to work is significantly due to his PTSD, he is compensated for such impairment his award of TDIU.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met. See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

For all the foregoing reasons, the Board finds that there is basis for further staged rating of the Veteran's PTSD, pursuant to Fenderson (cited above), and that the claims for higher ratings at each stage must be denied.  In reaching these conclusions, the Board has considered the benefit-of-the-doubt doctrine with respect to all time periods for which it has denied an increased rating; however, as the preponderance of the evidence is against assignment of any higher rating at any time pertinent to this appeal, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial rating in excess of 50 percent for PTSD, for the period from October 6, 1998, through October 31, 2001, is denied. 

A rating in excess of 70 percent for PTSD, from November 1, 2001, is denied. 



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


